Case 17-01302-JJG-11   Doc 2884   Filed 06/26/19   EOD 06/26/19 10:39:47   Pg 1 of 11
                            Case 17-01302-JJG-11         Doc 2884   Filed 06/26/19        EOD 06/26/19 10:39:47   Pg 2 of 11


HHG Distributing LLC
DEBTORS AND DEBTORS IN POSSESSION
Condensed Consolidated Statement of Income (unaudited)

                                                                               For the Period of
                                                                                May 1, 2019 to
 (In Thousands)                                                                  May 31, 2019

 Net Sales                                                                 $                   -
 Cost of Goods Sold                                                                            -
 Gross Profit                                                                                  -

 Operating Expenses:
  Advertising Expense, Net                                                                     -
  Occupancy Costs                                                                              -
  Data Communications                                                                          -
  Repair and Maintenance                                                                       -
  Company Insurance (Non-Medical)                                                              -
  Employee Benefits                                                                            -
  Wage Expense                                                                                 -
  Employee Services                                                                            -
  Travel and Entertainment                                                                     -
  Bank Transaction Fees                                                                        -
  Professional Fees                                                                            -
  Stock Compensation Expense (Benefit), Net                                                    -
  Gain/Loss on Early Extinguishment of Debt                                                    -
  Depreciation and Amortization                                                                -
  Administrative and Sales Expense                                                             -
  Product Services Expense                                                                     -
  Bad Debts                                                                                    -



 Total Operating Expenses                                                                      -

 Operating Income                                                                              -

 Interest Expense, net                                                                         -
 Other Income/(Expense)                                                                        -

 Income Before Taxes                                                                           -

 Income Tax Expense/(Benefit)                                                                  -

 Net Income                                                                $                   -




                                                                                                                               2
                               Case 17-01302-JJG-11       Doc 2884         Filed 06/26/19   EOD 06/26/19 10:39:47   Pg 3 of 11


HHG Distributing LLC
DEBTORS AND DEBTORS IN POSSESSION
Condensed Consolidated Balance Sheet (unaudited)


                                                         As of
 (In Thousands)                                        5/31/2019

 Assets
 Cash                                              $                   -
 Credit Card and Trade Accounts Receivable, Net                    -
 Accounts Receivable - Other                                       -
 Merchandise Inventories                                           -
 Prepaid Expenses and Other Assets                                 -
 Income Taxes Receivable                                           -
   Total Current Assets                                            -

 Property and Equipment, Net                                       -
 Capitalized Financing Fees, Net                                   -
 Goodwill                                                          -
 Trademarks, Net                                                   -
 Other Assets, Net                                                 -

 Total Assets                                      $               -

 Liabilities and Stockholders' Deficit
 Accounts Payable                                                  -
 Oustanding Customer Deposits, Credits, Refunds                    -
 Unredeemed Gift Card Liability                                    -
 Other Accrued Expenses                                            -
 Deferred Tax Liability                                            -
 DIP Loans                                                         -



   Total Current Liabilities                       $               -

 Deferred Rent                                                     -
 LT Deferred Compensation                                          -
 Other Long-term Liabilities                                       -
 Liabilities Subject to Compromise                                 -

   Total Liabilities                               $               -

 Preferred Stock                                                   -
 Common Stock                                                      -
 Retained Earnings / (Accumulated Deficit)                         -
 Treasury Stock                                                    -
 Additional Paid-in Capital                                        -
   Total Stockholders' Deficit                     $               -


 Total Liabilities and Stockholders' Deficit       $                   -




                                                                                                                                 3
                                Case 17-01302-JJG-11         Doc 2884   Filed 06/26/19             EOD 06/26/19 10:39:47   Pg 4 of 11


HHG Distributing LLC
DEBTORS AND DEBTORS IN POSSESSION
Condensed Consolidated Statement of Cash Flows (unaudited)

                                                                               For the Period of
                                                                                May 1, 2019 to
 (In Thousands)                                                                  May 31, 2019
Cash flows from operating activities:
  Net cash provided by (used in) operating activities                      $                       -


Cash flows from investing activities:
  Purchases of property and equipment                                                         -
  Proceeds from sale of property and equipment                                                -
  Other                                                                                       -
  Net cash used in investing activities                                                       -

Cash flows from financing activities:
  Net Borrowings (Repayments) on Line of Credit                                               -
                                                                                              -

Increase/(decrease) in cash and cash equivalents                                              -

Cash and cash equivalents at beginning of period                                              -

Cash and cash equivalents at end of period                                 $                  -




                                                                                                                                        4
                          Case 17-01302-JJG-11                 Doc 2884   Filed 06/26/19   EOD 06/26/19 10:39:47   Pg 5 of 11


HHG Distributing LLC
DEBTORS AND DEBTORS IN POSSESSION
Total Disbursements by Filed Legal Entity (unaudited)

(In Thousands)
                          For the Period of May 1, 2019 to May 31, 2019
Legal Entity                                Case Number                   Disbursements
HHG Distributing LLC                        17-01304-11                   $           -




                                                                                                                                5
                                  Case 17-01302-JJG-11                  Doc 2884   Filed 06/26/19         EOD 06/26/19 10:39:47              Pg 6 of 11

HHG Distributing LLC
DEBTORS AND DEBTORS IN POSSESSION
Bank Reconciliations (unaudited)

(In Thousands)

G/L Acct             Account Name                         Bank Acct #     Debtor            Description            Bank Balance   Ledger Balance   As of Date Reconciled

NOTE: No bank accounts are held by HHG Distributing LLC




                                                                                                                                                                           6
                            Case 17-01302-JJG-11                  Doc 2884          Filed 06/26/19           EOD 06/26/19 10:39:47   Pg 7 of 11


Gregg Appliances, Inc.
DEBTORS AND DEBTORS IN POSSESSION
Total Disbursements to Retained Professionals (unaudited)

(In Thousands)
                                   For the Period of May 1, 2019 to May 31, 2019
                   Retained Professionals                              Approved Amounts (1)                  Disbursements
MORGAN, LEWIS & BOCKIUS LLP         Legal Services                      $            1,878                   $          -
STIFEL, NICOLAUS & COMPANY INC      Bankruptcy Services                 $               -                    $          -
BERKELEY RESEARCH GROUP LLC         Bankruptcy Services                 $            2,423                   $          -
DONLIN, RECANO & COMPANY INC        Bankruptcy Services                 $               -                    $          -
ICE MILLER LLP                      Legal Services                      $            1,639                   $          -
BINGHAM GREENBAUM DOLL LLP          Bankruptcy Services                 $              163                   $          -
MALFITANO PARTNERS                  Bankruptcy Services                 $                 66                 $          -
COOLEY LLP                          Bankruptcy Services                 $            2,087                   $          -
PROVINCE, INC.                      Bankruptcy Services                 $              542                   $          -
DLA PIPER LLP US                    Bankruptcy Services                 $               -                    $          -
FAEGRE BAKER DANIELS LLP            Bankruptcy Services                 $               -                    $          -
ASK LLP                             Bankruptcy Services                 $               -                    $          -
GREAT AMERICAN GROUP                Bankruptcy Services                 $               -                    $          -

 Total                                                                        $                8,798          $           -




(1) Approved amounts represent the amount of fees and expenses that were approved by court order for payment by the Debtors to
each professional from commencement of the case through May 2019.




                                                                                                                                                  7
                                      Case 17-01302-JJG-11                          Doc 2884               Filed 06/26/19          EOD 06/26/19 10:39:47   Pg 8 of 11

HHG Distributing LLC
DEBTORS AND DEBTORS IN POSSESSION
Summary of Unpaid Post-Petition Debts (unaudited)
As of 5/31/2019




(In Thousands)
                    HHG Distributing LLC (17-01304-11)
                                                                                        Number of Days Past Due
                                                           Current       0-30         31-60    61-90     Over 90       Total
Accounts Payable                                         $       -   $          -   $     -  $     -    $     -    $           -
Wages Payable                                                    -              -         -        -          -                -
Taxes Payable                                                    -              -         -        -          -                -
Rent/Leases-Building                                             -              -         -        -          -                -
Utilities Payable                                                -              -         -        -          -                -
Insurance Reserves                                               -              -         -        -          -                -
Secured Debt/Adequate Protection Payments                        -              -         -        -          -                -
Professional Fees                                                -              -         -        -          -                -
Amounts Due to Insiders                                          -              -         -        -          -                -
Outstanding Customer Deposits, Credits, Refunds                  -              -         -        -          -                -
Unredeemed Gift Card Liability                                   -              -         -        -          -                -
Deferred Rent                                                    -              -         -        -          -                -
LT Deferred Compensation                                         -              -         -        -          -                -
Other                                                            -              -         -        -          -                -
Total Post-Petition Debts                                $       -   $          -   $     -  $     -    $     -    $           -




                                                                                                                                                                        8
                          Case 17-01302-JJG-11                     Doc 2884         Filed 06/26/19        EOD 06/26/19 10:39:47            Pg 9 of 11


HHG Distributing LLC
DEBTORS AND DEBTORS IN POSSESSION
Schedule of Federal, State, & Local Taxes Collected, Received, Due or Witheld (unaudited)

(In Thousands)
                           For the Period of May 1, 2019 to May 31, 2019
                                                                       Amount
                                                     Beginning Tax    Withheld or
                                                        Liability      Accrued            Amount Paid   Date Paid   Check No. or EFT   Ending Tax Liability
Federal
Withholding                                         $          -     $         -      $            -                                   $              -
FICA - Employee                                     $          -     $         -      $            -                                   $              -
FICA - Employer                                     $          -     $         -      $            -                                   $              -
Unemployment                                        $          -     $         -      $            -                                   $              -
Income                                              $          -     $         -      $            -                                   $              -
  Total Federal Taxes                               $          -     $         -      $            -                                   $              -

State and Local
Withholding                                         $          -     $         -      $            -                                   $              -
Sales and Use                                       $          -     $         -      $            -                                   $              -
Excise                                              $          -     $         -      $            -                                   $              -
Unemployment                                        $          -     $         -      $            -                                   $              -
Real Property                                       $          -     $         -      $            -                                   $              -
Personal Property                                   $          -     $         -      $            -                                   $              -
Other                                               $          -     $         -      $            -                                   $              -
 Total State and Local                              $          -     $         -      $            -                                   $              -




                                                                                                                                                              9
                            Case 17-01302-JJG-11                Doc 2884         Filed 06/26/19     EOD 06/26/19 10:39:47                 Pg 10 of 11


HHG Distributing LLC
DEBTORS AND DEBTORS IN POSSESSION
Accounts Receivable Aging (unaudited)

(In Thousands)
                                  As of May 31, 2019
Accounts Receivable Reconciliation

                                                                                                Credit Card       Trade Accounts         Total Credit Card and
                                                                                                Receivables         Receivable        Trade Accounts Receivable
Total Accounts Receivable at the beginning of the reporting period                          $                 -               -        $                       -
+ Amounts billed during the period                                                                        -                   -                              -
- Amounts collected during the period                                                                     -                   -                              -
- Other Adjustments (Writeoffs/Credit Memos/Adjustments/Chargebacks/Signifyd Funding)                     -                   -                              -
Total Accounts Receivable at the end of the reporting period                                $                 -   $             -      $                       -

                                        As of May 31, 2019
                                  Accounts Receivable Aging

< 90                                                                                        $                 -   $               -   $                         -
91+                                                                                                       -                   -                             -
Total Accounts Receivable                                                                                 -                   -                             -
Amount Considered Uncollectible                                                                           -                   -                             -
Accounts Receivable, Net                                                                    $                 -   $               -   $                         -

NOTES




                                                                                                                                                                    10
                             Case 17-01302-JJG-11                     Doc 2884           Filed 06/26/19        EOD 06/26/19 10:39:47   Pg 11 of 11


HHG Distributing LLC
DEBTORS AND DEBTORS IN POSSESSION
Questionnaire

                                                                                                              Yes       No
1. Have any assets been sold or transferred outside the normal course of business this reporting period?
If yes, provide an explanation below.                                                                                    X

2. Have any funds been disbursed from any account other than a debtor in possession account this
reporting period? If yes, provide an explanation below.                                                                  X

3. Have all post-petition tax returns been filed timely? If no, provide an explanation below.
                                                                                                               X


4. Are workers compensation, general liability, and other necessary insurance coverages in effect? If no,
provide an explanation below.                                                                                  X

5. Has any bank account been opened during the reporting period? If yes, provide documentation
identifying the opened account(s). If an investment has been opened provide the required documentation
                                                                                                                         X
pursuant to the Delaware Local Rule 4001-3.

          Account Name                             Purpose                      Business        Acct Number Bank Name   Date




                                                                                                                                                     11
